

116 S3235 RS: Veterans Post­trau­matic Growth Act
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 543116th CONGRESS2d SessionS. 3235IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Ms. McSally (for herself, Mr. Kaine, and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsSeptember 15, 2020Reported by Mr. Moran, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Secretary of Veterans Affairs to conduct a pilot program on posttraumatic growth, and for other purposes.1.Short titleThis Act may be cited as the Veterans Post­trau­matic Growth Act.2.FindingsCongress finds the following:(1)There is a shortage of adequate, timely, and effective mental health care available to veterans across the United States.(2)The Department of Veterans Affairs continues to highlight veterans mental health care and suicide prevention as a key priority.(3)There is an opportunity to explore effective alternative treatments focused on the area of post­trau­mat­ic growth.3.Pilot program on posttraumatic growth(a)ProgramThe Secretary of Veterans Affairs shall conduct a pilot program to study the effectiveness and benefits of nonprofit posttraumatic growth programs to determine—(1)the outcomes of such programs in contrast to traditional models of mental health care;(2)the possible integration of such nonprofit programs into the mental health care programs provided by the Secretary; and(3)the budgetary impacts of such integration.(b)Review and evaluationIn developing the pilot program under subsection (a), the Secretary shall—(1)review relevant literature to summarize the existing knowledge regarding posttraumatic growth programs; and(2)evaluate such programs.(c)DurationThe Secretary shall carry out the pilot program under subsection (a) for a two-year period beginning on the date that is 180 days after the date of the enactment of this Act.(d)LocationsThe Secretary shall select more than one location at which to carry out the pilot program under subsection (a), of which at least one location shall include a rural area.(e)Participants(1)EligibilityA veteran is eligible to participate in the pilot program under subsection (a) if the Secretary determines that the veteran is—(A)not at known immediate risk of attempting suicide; and(B)not participating in traditional mental health treatment.(2)Female veteransNot fewer than four groups of veterans participating in the pilot program under subsection (a) shall consist only of female veterans.(f)Nonprofit organizationsThe Secretary shall carry out the pilot program under subsection (a) by entering into an agreement with one or more nonprofit organizations that—(1)have staff with expertise in evidence-based care and experience working with veterans;(2)have experience in the science of post­trau­mat­ic growth; and(3)use a standardized, evaluated, and com­pre­hen­sive curriculum.(g)ReportNot later than one year after the date on which the pilot program under subsection (a) is completed, the Secretary shall submit to Congress a report on the pilot program, including a comparison of the care provided under the pilot program and the clinical care model of the Department.1.Short titleThis Act may be cited as the Veterans Posttraumatic Growth Act.2.FindingsCongress finds the following:(1)There is a shortage of adequate, timely, and effective mental health care available to veterans across the United States.(2)The Department of Veterans Affairs continues to highlight veterans mental health care and suicide prevention as a key priority.(3)There is an opportunity to explore effective alternative treatments focused on the area of posttraumatic growth.3.Pilot program on posttraumatic growth(a)ProgramThe Secretary of Veterans Affairs shall conduct a pilot program, through the Office of Whole Health of the Department of Veterans Affairs, to study the effectiveness and benefits of nonprofit posttraumatic growth programs to determine—(1)the outcomes of such programs in contrast to traditional models of mental health care;(2)the possible integration of such nonprofit programs into the mental health care programs provided by the Secretary; and(3)the budgetary impacts of such integration.(b)Review and evaluationIn developing the pilot program under subsection (a), the Secretary shall—(1)review relevant literature to summarize the existing knowledge regarding posttraumatic growth programs; and(2)evaluate such programs.(c)DurationThe Secretary shall carry out the pilot program under subsection (a) for a two-year period beginning on the date that is 180 days after the date of the enactment of this Act.(d)LocationsThe Secretary shall select more than one location at which to carry out the pilot program under subsection (a), of which at least one location shall include a rural area.(e)Participants(1)EligibilityA veteran is eligible to participate in the pilot program under subsection (a) if the Secretary determines that the veteran is—(A)not at known immediate risk of attempting suicide; and(B)not participating in traditional mental health treatment.(2)Female veteransNot fewer than four groups of veterans participating in the pilot program under subsection (a) shall consist only of female veterans.(f)Nonprofit organizationsThe Secretary shall carry out the pilot program under subsection (a) by entering into an agreement with one or more nonprofit organizations that—(1)have staff with expertise in evidence-based care and experience working with veterans;(2)have experience in the science of posttraumatic growth; and(3)use a standardized, evaluated, and comprehensive curriculum.(g)ReportNot later than one year after the date on which the pilot program under subsection (a) is completed, the Secretary shall submit to Congress a report on the pilot program, including a comparison of the care provided under the pilot program and the clinical care model of the Department.September 15, 2020Reported with an amendment